Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Campbell et al. (US Patent No. 11106248 B2 and Campbell-1 hereinafter)
Regarding Claim 1, Campbell-1 discloses (figs. 1-3) an electronic device, comprising: a first module (102); a second module (104); a hinge member (206) hinged to the first module and the second module; a first rotary member (212(1)), movably connected to the hinge member and rotatable around a first axis (116(1)) relative to the hinge member; a second rotary member (212(2)), movably connected to the hinge member and rotatable around a second axis (116(2)) relative to the hinge member, wherein the second axis is parallel to the first axis (fig.2C); and a wire (a conductor, not shown)) extending through the first rotary member and the second rotary member to electrically connect the first module and the second module (col 4, lines 40-45)).  

Regarding Claim 2, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 1, wherein the first rotary member has two arc-shaped first sidewalls and two first recesses, the first recesses are located between the first sidewalls, and the wire extends through the first recesses (see annotated fig.2C).  

    PNG
    media_image1.png
    920
    773
    media_image1.png
    Greyscale


Regarding Claim 3, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 2, wherein the second rotary member has two arc-shaped second sidewalls and two second recesses, the second recesses are located between the second sidewalls, and the wire extends through the first recesses and the second recesses (see annotated fig.2C).  

Regarding Claim 4, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 1, further comprising a third rotary member, wherein the third rotary member (214(1)) is connected to the first rotary member, and is rotatable around the first axis relative to the hinge member, wherein the wire is restricted  between the first rotary member and the third rotary member (col 4, lines 40-45).  

Regarding Claim 5, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 4, wherein the first rotary member is  formed with a circular groove, and the third rotary member is slidable in the groove (see annotated fig.2C).  
 
Regarding Claim 7, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 4, further comprising a fourth rotary member (214(2)), wherein the fourth rotary member is connected to the second rotary member, and is rotatable around the second axis relative to the hinge member, wherein the wire is restricted between the second rotary member and the fourth rotary member (col 4, lines 40-45).  
 
Regarding Claim 8, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 7, wherein the second rotary member is formed with a circular groove, and the fourth rotary member is slidable in the groove (see annotated fig. 2C above)

Regarding Claim 10, Campbell-1 discloses (figs. 1-3) the electronic device as claimed in claim 1, wherein the hinge member is formed with two axial bores, and the first rotary member and the second rotary member are respectively formed with a first protrusion and a second protrusion, wherein the first  protrusion and the second protrusion are hinged within the axial bores.

    PNG
    media_image2.png
    434
    803
    media_image2.png
    Greyscale

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-1 et al in view of Campbell et al (US Pub No. 2016/0147267 A1 and Campbell-2 hereinafter)
Regarding Claim 6, Campbell-1 discloses the electronic device as claimed in claim 4. Campbell-1 does not explicitly disclose a locking member, wherein the first module has a case and a side frame that are connected together, and the third rotary member is formed with a hole, wherein the locking member extends through the side frame and into the hole. However, Campbell-2 teaches (figs. 1-8) a locking member (504(1)), wherein the first module has a case (102) and a side frame (302(5)) that are connected together, and the third rotary member (804) is formed with a hole (810), wherein the locking member extends through the side frame and into the hole (fig.8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a locking member of Campbell-2 to device of Campbell-1 in order to provide a rotation locking element can enable communication between links to enable only one active pivot at a time.

Regarding Claim 9, Campbell-1 discloses the electronic device as claimed in claim 7. Campbell-1 does not explicitly disclose a locking member, wherein the first module has a case and a side frame that are connected together, and the third rotary member is formed with a hole, wherein the locking member extends through the side frame and into the hole. However, Campbell-2 teaches (figs. 1-8) a locking member (504(1)), wherein the first module has a case (102) and a side frame (302(5)) that are connected together, and the third rotary member (804) is formed with a hole (810), wherein the locking member extends through the side frame and into the hole (fig.8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a locking member of Campbell-2 to device of Campbell-1 in order to provide a rotation locking element can enable communication between links to enable only one active pivot at a time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841